PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Thompson Gerald
Application No. 15/205,072
Filed: July 8, 2016	
Attorney Docket No. GERTHO.P0001
:
:
:                        DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 18, 2022, to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure to submit drawings in a timely manner in reply to the Notice of Allowability, mailed May 20, 2021, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on August 21, 2021. The Office mailed a Notice of Abandonment on September 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a replacement drawings, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

The amendment to the drawing filed in response to the requirement made in the Notice of Allowability mailed May 20, 2021, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawing has been accepted.1

The application is being forwarded to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 The examiner states that the drawing filed January 18, 2022 are acceptable.